UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
TAMPA DIVISION
UNITED STATES OF AMERICA
Vv. Case No. 8:17-cr-94-T-17TGW
CARLOS MAZARIEGOS

PRELIMINARY ORDER OF FORFEITURE FOR SUBSTITUTE
ASSET AND ORDER DIRECTING RELEASE OF FUNDS

The United States moves under 21 U.S.C. § 853(p), as incorporated by
18 U.S.C. § 982(b)(1), and Federal Rule of Criminal Procedure 32.2(e)(1)(B),
for (1) a preliminary order of forfeiture for all accrued interest being held in the
Clerk’s Court Registry related to funds previously deposited by the defendant
(Doc. 18) as a substitute asset in partial satisfaction of the defendant’s
$6,404,793.24 Forfeiture Money Judgment; and (2) an order directing the
Clerk of the Court to disburse the accrued interest being held in the Clerk’s
Court Registry to the United States for application to the Forfeiture Money
Judgment.

On May 30, 2017, pursuant to 18 U.S.C. § 982(b)(1), the Court entered
a $6,404,793.24 Forfeiture Money Judgment against the defendant. Doc. 26.

The United States is entitled to forfeit the substitute asset identified

above, in partial satisfaction of the defendant’s Forfeiture Money Judgment.
Accordingly, it is ORDERED that the motion of the United States is
GRANTED.

It is FURTHER ORDERED that, pursuant to the provisions of 21
U.S.C. § 853(p), as incorporated by 18 U.S.C. § 982(b)(1), and Federal Rule of
Criminal Procedure 32.2(e)(1)(B), the funds described above are FORFEITED
to the United States of America for disposition according to law, subject to the
provisions of 21 U.S.C. § 853(n), in partial satisfaction of the defendant’s
Forfeiture Money Judgment.

It is FURTHER ORDERED that the Clerk of the Court shall issue a
check to the “United States Marshal Service” in the amount of the remaining
interest being held in the Court Registry.

Assuming no third party files a successful claim to the funds, the
forfeited funds will be credited towards the partial satisfaction of the
defendant’s Forfeiture Money Judgment.

The Court retains jurisdiction to address any third party claim that may
be asserted in these proceedings, to enter any further order necessary for the
forfeiture and disposition of such property, and to order any other substitute
asset forfeited to the United States up to the amount of the Forfeiture Money

Judgment.
CASE No. F: /7-CR-F-T- ITT GW

DONE and ORDERED in Tampa, Florida, thie?) / May of

CODMABE.2019.

   
 

      

eee

EP AGE
-

De cf o eee Rc rmce

Ps w,

UNITED STATES DISTRICT J UDG:

   

 

UDGE

 

ELIZABETH A. KOVACHEVICH
Copies to: UNITED STATES DISTRICT JUDGE
All Parties/ Counsel of Record
FINAWCE
